The opinion of the Court was delivered by
Huston, J.
It does not seem to be necessary to decide under what circumstances, in all cases, an idiot may acquire a settlement by hiring. Cases may occur in which there will be difficulty. The pauper, in this case, had a settlement in Upper Milford. This is admitted. But it is said she afterwards acquired a settlement in Lower Maccungie by living with Gfrandinowski more than a year; and that he gave her her victuals and clothes for her labour. If we admit that this gave her a settlement, we next find her more than a year in Upper Milford at Breinig’s — and here again she receives food and clothing for her services. This brings her settlement again to Milford. There is no pretence of any hiring after this. She went to Shuler’s because she had no place at which to stay; he received her, either from charity, or from a promise of partial compensation from her sister. He wished her to go away. She had no place to which to go, until she was delivered to the overseers on his declining longer to keep her. That she was in Lower Maccungie when relief was first necessary, might be a reason for present relief. The place of residence is found, and to that she must be sent. The decision of the court is affirmed.
Order affirmed.
Cited by Counsel, 8 Wrigbt, 61.